Citation Nr: 1611512	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-49 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the service-connected lumbar spine disability.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977 and from October 1977 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

On the Veteran's substantive appeal VA Form 9, he requested a personal hearing before a member of the Board.  In December 2009, the Veteran withdrew his request for a hearing in writing. 

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management Center.


REMAND

The Board finds that further development is required before the claims of entitlement to an increased rating for a lumbar spine disability and entitlement to service connection for asthma are adjudicated.

The claim for an increased rating for lumbar spine disability was remanded by the Board in July 2013.  Later in July 2013, the Veteran was afforded a VA examination.  In March 2014, the RO issued a rating decision awarding separate 10 percent ratings for right and left lower extremity radiculopathy associated with the service-connected lumbar spine disability.  The Veteran has not disagreed with the ratings assigned for radiculopathy, but maintains that a rating in excess of 20 percent is warranted for the underlying lumbar spine disability.  In September 2015, the Veteran's reprepresentative reported that the Veteran claimed his lumbar spine disability has worsened since the 2013 examination.  In particular, the Veteran reportedly indicated that his weakness, pain and range of motion had worsened and that he had severe pain, weakness and flare-ups.  

Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's lumbar spine disability.

The originating agency should also undertake appropriate development to obtain any ongoing VA treatment records related to the Veteran's lumbar spine disability.  The record presently includes records from the VA Outpatient Clinic (OPC) in El Paso, Texas, dated through January 14, 2015.  38 C.F.R. § 3.159(c) (2) (2015).

Finally, by way of a February 2015 rating decision, the RO denied the Veteran's claim for service connection for asthma.  In June 2015, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for asthma.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD. Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  An SOC on the claim for service connection for asthma should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to the issue, the RO or the AMC should ensure that all indicated development is completed before the case is returned to the Board.  

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's lumbar spine disability, to include VA treatment records related to the disability from the El Paso VA OPC, or any other VA healthcare facility in which the Veteran obtained treatment for the claimed disability, since January 14, 2015.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, afford the Veteran a VA spine examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of the service-connected lumbar spine disability.  All pertinent evidence should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the Veteran's claim for an increased rating for the lumbar spine disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




